PER CURIAM.
This court ex proprio motu dismisses the appeal of the defendant-appellant and plaintiff-in-reconvention, Edna Adler Moore, on the grounds that the appellant failed to perfect her appeal within the time allowed by LSA-C.C.P. arts. 3942 and 3943, by timely filing her appeal bond.
On April 15, 1976, the appellant timely moved for and was granted an order for appeal from a judgment of the trial court dated April 15, 1976, which judgment awarded the plaintiff-appellee and defendant-in-reconvention, Ottis Medford Moore, a divorce a vinculo matrimonii, and which rejected the appellant’s reconventional demand for alimony for herself. The order of appeal set the appeal bond at $500.00.
LSA-C.C.P. arts. 3942 and 3943 provide that an appeal from a judgment granting or refusing to grant a divorce or alimony must be taken within 30 days from the applicable date provided in LSA-C.C.P. art. 2087(1), (3). Since the appellant did not move for a new trial LSA-C.C.P. art. 2087(1) is applicable, and the appellant was required to perfect her appeal within 30 days from the expiration of the delay for applying for a new trial, or by May 26, 1976. The appellant did not file her bond until June 1, 1976, and her appeal therefore must be dismissed as not having been timely perfected.
For the reasons assigned the appeal of the defendant-appellant is hereby dismissed, and the defendant-appellant is hereby cast for all costs of this appeal.
APPEAL DISMISSED.